Exhibit 10.1

DORMAN PRODUCTS, INC.

NON-QUALIFIED STOCK OPTION AWARD PURSUANT TO THE

DORMAN PRODUCTS, INC. 2018 STOCK OPTION AND STOCK INCENTIVE PLAN

*  *  *  *  *

Participant: Shall mean the person to whom this Award is made pursuant to the
terms of the Plan (defined below).

Grant Date: Shall be the date set forth under “Award Information” on the “Award
Acceptance” page in Participant’s personal web portal award administered by
Equiniti Trust Company (EQ), which page is incorporated herein (the “Acceptance
Page”).

*  *  *  *  *

THIS NON-QUALIFIED STOCK OPTION AWARD (this “Award”) dated as of the Grant Date
is entered into by and between Dorman Products, Inc. (the “Company”) and
Participant.

1.Grant of Non-Qualified Stock Option. Effective as of the Grant Date, pursuant
to the Dorman Products, Inc. 2018 Stock Option and Stock Incentive Plan (the
“Plan”), the Company hereby grants to Participant a Non-Qualified Option to
purchase such number of shares of Common Stock (the “Option”) at such price (the
“Exercise Price”) as set forth on the Acceptance Page, subject to the terms and
conditions set forth in this Award and the Plan. [This Award is in consideration
for Participant’s acceptance of and agreement to the restrictive covenants set
forth in Section 11 of this Award.]

2. Vesting of Option.

(a) Subject to the provisions of Sections 2(b) and (c), the Option shall vest
[25% on each one-year anniversary of the Grant Date beginning with the first
anniversary of the Grant Date] (each a “Vesting Date”), provided that
Participant remains employed by or providing service to the Company on such
Vesting Date. The vesting of portions of the Option shall be cumulative, but
shall not exceed 100% of the Shares subject to the Option. If the foregoing
schedule would produce fractional Shares, the number of Shares that vest shall
be rounded down to the nearest whole Share and the fractional Shares will be
accumulated so that the resulting whole Share will be included in the number of
Shares that become vested on the last Vesting Date.

(b) Upon a Change in Control, 100% of the unvested portion of the Option shall
vest and become exercisable.

(c) Upon Participant’s termination of employment or service for any of the
following reasons, the unvested portion of the Option shall vest and become
exercisable as indicated:

(i) 100% as of the date of Participant’s death; or

 

Page 1 of 5



--------------------------------------------------------------------------------

(ii) 100% as of the date of Participant’s termination of employment or service
due to Disability.

Except as provided above, upon the termination of employment or service of
Participant, any unvested portion of the Option will immediately and
automatically, without any action on the part of the Company, be forfeited and
cancelled.

3. Termination of the Option.

(a) The Option shall remain exercisable until the expiration date set forth on
the Acceptance Page (the “Expiration Date”), unless it is terminated at an
earlier date pursuant to the provisions of this Award or the Plan.

(b) In the event of termination of Participant’s employment or services, the
Option, to the extent vested as of the date thereof (including pursuant to
Sections 2(b) or 2(c) above) shall terminate immediately after the first to
occur of: (i) the Expiration Date; (ii) one year after termination of
Participant’s employment or service on account of death or Disability; (iii) 90
days after termination of Participant’s employment or service for any reason
other than on account of death, Disability or for Cause; and (iv) immediately
upon termination of Participant’s employment or service for Cause. In the event
that Participant’s termination of employment or service by the Company is for
Cause, upon a determination by the Committee, Participant shall automatically
forfeit all Shares otherwise subject to delivery upon exercise of an Option but
for which the Company has not yet delivered the Shares, upon refund by the
Company of the Exercise Price (to the extent paid).

4. Automatic Exercise. If the Option remains unexercised, in whole or in part,
immediately before the time at which the Option is scheduled to expire in
accordance with the terms and conditions of this Award and the Plan, the Option
shall be deemed automatically exercised in accordance with and subject to the
terms and conditions set forth in Section 7(i)(ii) of the Plan.

5. Method of Exercise. Participant may exercise the Option by providing written
notice to the Company through the Acceptance Page. Each such exercise shall be
irrevocable when given.

6. Payment for Shares. Full payment for Shares purchased upon the exercise of an
Option may be made in any combination of, in accordance with Section 7(g) of the
Plan: (i) cash, (ii) by check payable to the order of the Company; (iii) by the
delivery of Shares then owned by Participant (or by attestation of such
ownership); or (iv) via cashless exercise.

7. Tax Withholding; Securities Laws.

(a) All obligations of the Company under this Award shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required by
law for any Federal Insurance Contributions Act (FICA), federal income, state,
local or other tax liabilities (“Withholding Taxes”). Whenever the Company
proposes or is required to deliver or transfer Shares in connection with the
exercise of the Option, the Company shall have the right to (i) withhold Shares
subject to Participant’s exercise of the Option as provided in Section 7(g)(iv)

 

Page 2 of 5



--------------------------------------------------------------------------------

and 15 of the Plan to satisfy any Withholding Taxes, (ii) require Participant to
remit to the Company an amount sufficient to satisfy any Withholding Taxes prior
to the delivery or transfer of such Shares or (iii) take whatever action it
deems necessary to protect its interests with respect to tax liabilities.

(b) The obligation of the Company to deliver Shares shall also be subject to the
condition that if at any time the Company shall determine in its discretion that
the listing, registration or qualification of the Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issuance of Shares, the Shares may not be issued in whole
or in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company.

8. Assignments, Transfers and Successors and Assigns. The rights and interests
of Participant under this Award may not be assigned, sold, exchanged,
transferred, pledged, hypothecated or otherwise disposed of except by will or
the laws of descent and distribution. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parent(s) and each of its Affiliates. This Award may be assigned by
the Company without Participant’s consent.

9. Miscellaneous.

(a) This Award shall not confer upon Participant any right to continue in the
service as an employee, officer, director, consultant or advisor of the Company
or any Subsidiary Company.

(b) The address for Participant to which notice, demands and other
communications to be given or delivered under or by reason of the provisions
hereof shall be Participant’s address as reflected in the Company’s personnel
records, or such other address as Participant may provide to the Company by
written notice.

(c) The validity, performance, construction and effect of this Award shall be
governed by the laws of the Commonwealth of Pennsylvania, without giving effect
to principles of conflicts of law.

(d) Participant hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the Commonwealth of Pennsylvania and of
the United States of America, in each case located in Philadelphia,
Pennsylvania, for any actions, suits or proceedings arising out of or relating
to this Award and the transactions contemplated hereby (“Litigation”) and agrees
not to commence any Litigation except in any such court, and further agrees that
service of process, summons, notice or document by U.S. registered mail to his
respective address shall be effective service of process for any Litigation
brought against him in any such court. Each party hereby irrevocably and
unconditionally waives any objection to the laying of venue of any Litigation in
the courts of the Commonwealth of Pennsylvania or of the United States of
America, in each case located in Philadelphia, Pennsylvania, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any Litigation brought in any such court has been brought in an
inconvenient forum.

 

Page 3 of 5



--------------------------------------------------------------------------------

10. [Restrictive Covenants.

(a) As a condition of receiving this Award, Participant hereby acknowledges and
agrees that during the period in which Participant is employed by, or providing
service to, the Company and for the twelve (12) month period following
Participant’s termination of employment or service for any reason (the
“Restrictions Period”), Participant shall comply with the restrictive covenants
set forth herein applicable to the Company and its Affiliates (the “Company
Group”). The restrictive covenants set forth herein shall supersede and replace
all other non-competition and non-solicitation restrictive covenants Participant
may be subject to with the Company.

(b) During the Restrictions Period, Participant shall not anywhere in the
Territory for himself or herself, or through or on behalf of any other person or
entity (other than the Company), whether as an officer, director, employee,
equityholder, consultant or otherwise, as applicable:

(1) own any financial or beneficial interest in, operate, or provide services to
any business, corporation, firm, person, or other entity that Competes with the
Company anywhere in the Territory. Notwithstanding the foregoing,
(i) Participant shall not be prohibited from owning or acquiring securities in
any publicly traded company as long as his or her ownership does not exceed 1%
of such publicly traded company’s outstanding securities and (ii) after his or
her employment or service with the Company terminates, he or she shall not be
prohibited from working for, advising or providing consulting services to, a
company that contains multiple divisions or businesses as long as the revenue
from the businesses or divisions that Compete with the Company (individually or
in the aggregate) constitute less than 10% of such company’s overall revenue in
the most recently completed fiscal year and Participant does not work for,
consult with or advise, any division or business that Competes with the Company;

(2) encourage, induce, attempt to induce, solicit or attempt to solicit any
employee to leave his or her employment with the Company Group, or hire or
attempt to hire any employee; or

(3) encourage, induce, attempt to induce, solicit or attempt to solicit, any
customer, distributor, vendor, marketer or sponsor of the Company Group to cease
its customer, distributor, vendor, marketer or sponsor relationship with the
Company Group, as the case may be, with respect to the Business. Nothing in this
Award prohibits Participant from hiring an individual who responds to a job
posting made available to the general public so long as Participant does not
solicit or otherwise initiate such contact during the one year following
termination of Participant’s employment or service.

(c) The restrictions contained in this Section are necessary for the protection
of the business and goodwill of the Company Group and are considered by
Participant to be reasonable for such purpose. Participant acknowledges that a
breach of any of the covenants contained in this Award may cause irreparable
damage to the Company, the exact amount of which would be difficult to
ascertain, and that the remedies at law for any such breach or threatened breach
would be inadequate. Accordingly, Participant agrees that if Participant
breaches or threatens to breach any of the covenants contained in this Award, in
addition to any other remedy

 

Page 4 of 5



--------------------------------------------------------------------------------

which may be available to the Company at law or in equity, the Company shall be
entitled to (i) cease or withhold any payment of Shares to Participant pursuant
to this Award, including the return of any previously delivered Shares or
proceeds recognized upon any sale or other disposition of those Shares; and/or
(ii) institute and prosecute proceedings in any court of competent jurisdiction
for specific performance and injunctive relief to prevent the breach or any
threatened breach thereof without bond or other security or a showing that
monetary damages will not provide an adequate remedy. Participant agrees to
disclose in advance the existence and terms of the restrictions and covenants
contained in this Award to any employer or service recipient by whom Participant
might be employed or retained during the Restriction Period.

(d) For purposes of this Section:

(1) “Compete” means the manufacture, distribution or sale of automotive
replacement parts or general merchandise hardware, in each case of the kind or
type sold by the Company at the time of Participant’s termination or scheduled
to be released by the Company within one year following Participant’s
termination of employment or service.

(2) “Territory” means any state, jurisdiction or territory in the world in which
the Company is engaged in business during the Restrictions Period.]

11. Incorporation of Plan Terms. This Award is subject to the terms and
conditions of the Plan, including, but not limited to, those pertaining to
(a) change in capitalization of the Company, (b) clawback and recoupment,
(c) the Committee’s authority to amend, interpret, and administer the Award and
the Plan, and (d) issuance of Shares upon Option exercise and payment therefor.
Such terms and conditions of the Plan are incorporated into and made a part of
this Award by reference. In the event of any conflicts between the provisions of
this Award and the terms of the Plan, the terms of the Plan will control. In the
event, however, of any conflict between the provisions of this Award or the Plan
and the provisions of an employment, service, or change-in-control agreement
between the Company and Participant, the provisions of the latter shall prevail,
to the extent consistent with the Plan. Capitalized terms used but not defined
in this Award shall have the meanings set forth in the Plan unless the context
clearly requires an alternative meaning.

Please confirm your acceptance of this Award electronically by following the
instructions on your personal web portal at Equiniti Trust Company (EQ). Your
electronic signature indicates your agreement to be bound by the terms of this
Award.

 

Page 5 of 5